Oroger Arrirmine tas Districe Court's JUDGMENT AND SENTENCE |
[11] This matter came before the Court upon its own motion following notification that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a plea agreement, Appellant entered unconditional guilty pleas to (1) one count of kidnapping, and (2) one count of strangulation of a household member. Wyo. Stat. Ann. § 6-2-201(a)(ii) & (c) and § 6-2-509. The district court imposed concurrent sentences of 15 to 20 and 4 to 5 years,. Appellant filed this appeal to challenge the district court's September 14, 2015, "Judgment Upon Plea of Guilty" and its December 18, 2015, "Sentence." i
[12] On March 29, 2016, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to An-ders v. California, 386 U.S. 788, 744, 87 S.Ct. 1896, 1400, 18 L.Ed.2d 498 (1967). On March 81, this Court entered an "Order Granting Motion for Extension of Time to File Pro Se Brief." This Court ordered that, on or before May 16, 2016, Appellant "may file with this Court a pro se brief specifying the issues he would like this Court to consider in this appeal." This Court also provided notice that, after the time for filing a pro se brief expired, this Court would "make its ruling on counsel's motion to withdraw and, if appropriate, make a final decision on this appeal." This Court notes that Appellant has not filed a pro se brief or other pleading in the time allotted. R ~
[18] Now, following a careful review of the record and the "Anders brief" submitted by appellate counsel, this Court finds that appellate counsel's motion to withdraw should be granted and the district court's "Judgment Upon Plea of Guilty" and Sentence" should be affirmed. It is, therefore,
[T4] ORDERED that the Wyoming Public Defender's Office, court-appointed counsel for Appellant, Christopher G. Appling, is hereby permitted to withdraw as connsel of record for Appellant; and it is further
[T5] ORDERED that the district court's September 14, 2015, "Judgment Upon Plea of Guilty" and its December 18, 2015, "Sentence" be, and the same hereby are, affirmed.
[16] DATED this 8th day of June, 2016.
BY THE COURT:
/s/ - E. JAMES BURKE Chief Justice